DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on October 12, 2021.  In virtue of this amendment:
Claim 4 is cancelled; and thus,
Claims 1-3 and 5-20 are now pending in the instant application.
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A light-emitting system comprising … “wherein an intensity of emission into the second space is equal to or greater than 0% and equal to or less than 10% with respect to an intensity of an emission into the first space, wherein the light-emitting device comprises an insulating film that defines the light- emitting unit, and wherein the light-emitting system further comprising a semi-transmissive portion between the transmissive portion and the light-emitting unit, the semi-transmissive portion overlapping at least the insulating layer”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-3 and 13 are allowed as being dependent on claim 1).
A light-emitting system comprising … “wherein each light-emitting unit comprises a light-transmitting first electrode, a light- emitting layer, and a second electrode, in order from the first space side, and wherein the light-emitting system further comprising a light-transmitting region in the substrate between two light-emitting units next to each other as a region in which the insulating film and the second electrode are not formed”, in combination with the remaining claimed limitations as claimed in independent claim 5 (claims 6-8, 11-12 and 16 are allowed as being dependent on claim 5).
A light-emitting system comprising … “wherein each light-emitting unit comprises a light-transmitting first electrode, a light- emitting layer, and a second electrode in order from the first space side, and wherein the light-emitting system further comprising a light-transmitting region in the partition member between two light-emitting units next to each other as a region in which the insulating film and the second electrode are not formed”, in combination with the remaining claimed limitations as claimed in independent claim 9 (claims 10, 14-15 and 17 are allowed as being dependent on claim 9).
Reasons for indicating the allowable subject matter of claims 18-20 were provided in the previous office action mailed on August 26, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Sugizaki et al. – US 2016/0268545
Prior art Bertram – US 2008/0061683

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 26, 2021